Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 1 of 32

IN THE UNITED STATES DISTRICT COURT, . nets? ening

FOR THE NORTHERN DISTRICT OF GEORGIA)

Wihly Harpo

V.

AUGUSTA DIVISION

INTERMARK MANAGEMENT CORPORATION ;

William Austin Pruitt
Jacob T. Hayes

Bo Storey

Mario Doe

Sierra Doe

Abbey Beasley

All Others

Donyell Porter
Ramone Lamkin
Robert W. Hunter III
Carletta Sims-Brown
Leah Salazar

Vera L. Butler

(Official and Individual Capacities)

Page 1 of 32

{jl

Jie |
Joe WIV) CUNY
wir TA MIN

M2 JUN-2-P & YI

~~ §0, Bf A GA.

CIVIL ACTION NO.

CVi21- 087

RE:

927844 (RCMC#)

Jury Trial Demanded
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 2 of 32

COMPLAINT FOR DAMAGES: EMERGENCY PETITION FOR INJUNCTION AND
DECLARATORY RELIEF; PETITION FOR CONVENTIONAL QUIET TITLE; AND
PETITION FOR WRIT OF MADAMUS: PETITION TO REMOVE STATE COURT
ACTION FOR DENIAL OF CONSTITUTIONAL COURT ACCESS FOR CAUSE OF
STATE-SANCTIONED RACIAL DISCRIMINATION AND JUDICIAL FRAUD

 

 

NOW COMES the Plaintiff/Defendant, pro se, Wihly Harpo (“Harpo”), in the above-styled
matter, pursuant to US Const. Amends. I thru XIV; Ga. Const. (1983); O.C.G.A. §44-7-50, et.
seq.; O.C.G.A. § 9-10-1, et. seq.; and, O.C.G.A. §15-1-8; O.C.G.A. §15-10-41(b)(2); and
0.C.G.A. §5-3-29 to move this Court for a certiorari review of the matter on hearing at such

future time as may be appropriate. _In support hereof, Harpo shows the Court as follows:

L Jurisdiction

Jurisdiction of this action is found in this Court pursuant to 28 U.S.C. 1332; 1441; and 1446.
This action is also brought pursuant to 42 U.S.C. 1981, 1982, and 1983; 18 U.S.C. 242; U.S.
Const. Amends. I et. seq. to XIV; and Ga. Const. (1983, 1991 as amended), Art. I, Sect, I, Paras.
I, et.seq..

I. Parties and Venue

 

1. Plaintiff, Wilhy Harpo-Brown (“Harpo,’ or Plaintiff”), is a citizen and resident of Georgia.
At the time of the wrongful acts alleged herein, Plaintiff was a citizen and resident

of Richmond County located at 335 Broad Street, #B-3. Augusta, Georgia 30901, and
owner-at-law of the subject premise by virtue of admission by default on suit to transfer of title and
deed by virtual quit-claim deed from INTERMARK to Plaintiff on January 12, 2021 in federal civil
action 1:20-CV-176-MTT. At the time of the wrongful acts alleged herein, and
since to date, Plaintiff has been pursuing a career as a model/aspiring television and music
producer with a visual production/talent agency, ORANGE FOXX MEDIA.
Plaintiff may be found and served with notice at 2427 Ridge Road, Augusta,
Georgia 30906 pending further notice. Plaintiff is subject to the jurisdiction
of this Court. Plaintiff owns the property by virtue of a quit-claim deed and legal court
admission by default of title/deed transfer to Plaintiff by INTERMARK in federal civil

Page 2 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 3 of 32

action 1:20-CV-00176 (Harpo v. INTERMARK, et. seq.). Plaintiff may be found and
served with notice at Plaintiff's primary residence. Plaintiff is subject to the jurisdiction
of this Court;

. Defendant, INTERMARK MANAGEMENT CORPORATION, is a for-profit South
Carolina Corporation that operates in Georgia; South Carolina; North Carolina; Tennessee;
and Virginia as a property development and management firm. INTERMARK
maintains a principal office located at 1811 Sibley Road, Augusta, Georgia 30908.

INTERMARK maintains a registered agent, to wit: INCORP SERVICES INC.,
located at 9040 Roswell Road, Suite 500, Atlanta, Georgia 30350 wherein INTERMARK
may be found served with process. INTERMARK is subject to the jurisdiction of this
Court;

. Defendant, William Austin Pruitt (“Pruitt”), is a property manager for INTERMARK.

Pruitt maintains a principal office located at 1811 Sibley Road, Augusta, Georgia
30906 wherein Pruitt may be found and served with personal process. Pruitt
also maintains a corporate registered agent, to wit: INCORP SERVICES INC., located at
9040 Roswell Road, Suite 500, Atlanta, Georgia 30350 wherein Pruitt may be found served
with process. Pruitt is subject to the jurisdiction of this Court;

. Defendant, Jacob T. Hayes (“Hayes”) is an assistant property manager for INTERMARK.
Hayes maintains a principal office located at 1811 Sibley Road, Augusta, Georgia 30906
where Hayes may be found and served with personal process. Hayes also maintains
a corporate registered agent, to wit: INCORP SERVICES INC., located at 9040 Roswell
Road, Suite 500, Atlanta, Georgia 30350 wherein Hayes may be found served with process.

Hayes is subject to the jurisdiction of this Court;

. Defendant, Bo Storey (“Storey”) is a maintenance employee for INTERMARK. Storey
maintains a principal office located at 1811 Sibley Road, Augusta, Georgia 30906 where
Storey may be found and served with personal process. Storey also maintains a
registered agent, to wit: INCORP SERVICES INC., located at 9040 Roswell Road, Suite
500, Atlanta, Georgia 30350 wherein Storey may be found served with process. Storey
is subject to the jurisdiction of this Court;

. Defendant, Mario Doe (“Mario”) is an maintenance employee for INTERMARK. Mario
maintains a principal office located at 1811 Sibley Road, Augusta, Georgia 30906 where

Page 3 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 4 of 32

10.

11,

12.

Mario may be found and served with personal process. Mario maintains a registered
agent, to wit: INCORP SERVICES INC., located at 9040 Roswell Road, Suite 500,
Atlanta, Georgia 30350 wherein Mario may be found served with process. Mario is
subject to the jurisdiction of this Court;
Defendant, Sierra Doe (“Sierra”) is a tenant and agent of INTERMARK. Sierra
maintains a principal residence located at 335 Broad Street, Unit B-3, Augusta, Georgia
30901. Sierra also maintains a principal office located at 1811 Sibley Road,
Augusta, Georgia 30908 wherein INTERMARK may be found served with process.
Sierra is subject to the jurisdiction of this Court;
Defendant, Abbey Beasley (“Beasley”) is a tenant and agent of INTERMARK.
Beasley maintains a principal residence located at 335 Broad Street, Unit B-3,
Augusta, Georgia 30901. Beasley also maintains a principal office located at
1811 Sibley Road, Augusta, Georgia 30908 wherein INTERMARK may be found served
with process. Beasley is subject to the jurisdiction of this Court;
Defendant, All Other Occupants (“All Others”) are any and all unidentified and
unauthorized occupants of the subject premise as assigned or allowed by INTERMARK

without Plaintiff's consent. All Others maintains a principal residence located at 335

Broad Street, Unit B-3, Augusta, Georgia 30901. All Others also maintains a
principal office located at 1811 Sibley Road, Augusta, Georgia 30908 wherein
INTERMARK may be found served with process. All Others are subject to the
jurisdiction of this Court;

Defendant, Donyell Porter (“Porter”), is a Deputy Marshal of Richmond County and
Bailiff for the Richmond County Magistrate Court. Porter maintains a principal office and
agents located at 535 Telfair Street, Suite 720, Augusta, Georgia 30901 where Porter may
be found and served with process. Salazar is subject to the jurisdiction of this Court:
Defendant, Ramone Lampkin (“Lampkin”), is the Richmond County Marshal and Chief
Bailiff for the Richmond County Magistrate Court. Porter maintains a principal office and
agents located at 535 Telfair Street, Suite 720, Augusta, Georgia 30901 where Lampkin
may be found and served with process. Salazar is subject to the jurisdiction of this Court;
Defendant, Robert W. Hunter II, (“Hunter”), a judge of the Richmond County Magistrate

Court. Hunter maintains a principal office and agents located at 735 James Brown

Page 4 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 5 of 32

Boulevard, 4 Floor, Augusta, Georgia 30901 where Hunter may be found and served with
process. Hunter is subject to the jurisdiction of this Court;

13. Defendant, Carlette Sims-Brown (“Sims-Brown”), is the Chief Administrative Judge for
the Richmond County Magistrate Court. Sims-Brown maintains a principal office and
agents located at 735 James Brown Boulevard, Suite 1400, Augusta, Georgia 30901 where
Sims-Brown may be found and served with process. Salazar is subject to the jurisdiction
of this Court;

14. Defendant, Leah Salazar (“Salazar”), is the Deputy Clerk and Administrator for the
Richmond County Magistrate Court. Salazar maintains a principal office and agents
located at 735 James Brown Boulevard, Suite 1400, Augusta, Georgia 30901 where Salazar
may be found and served with process. Salazar is subject to the jurisdiction of this Court;

15. Defendant, Vera L. Butler (“Butler”), is the Deputy Clerk and Administrator for the
Richmond County Magistrate Court. Butler maintains a principal office and agents located
at 735 James Brown Boulevard, Suite 1400, Augusta, Georgia 30901 where Butler may be

found and served with process. Salazar is subject to the jurisdiction of this Court;

It AFFIDAVIT OF Wihly Harpo-Brown AND STATEMENT OF FACTS (IN
SUPPORT OF MOTION TO RECUSE & MOTION FOR SET ASIDE AND VACATE FINAL

ORDER & PETITION FOR CERTIORARI & COMPLAINT FOR MONETARY DAMAGES
EMERGENCY _INJUNCTIVE RELIEF, AND EMERGENCY DECLARATORY RELIEF

PETITION FOR WRIT OF MANDAMUS, AND PETITON FOR CONVENTIONAL QUIET
TITLE (CONSOLIDATED))

COUNTY OF FULTON

 

 

 

STATE OF GEORGIA

16. I, Wihly Harpo-Brown, being sui juris; free from duress; and competent to testify as
to these matters which are derived from my own direct personal knowledge and which
are not divulged for any improper or illegal purpose, and are hereby certified, under

penalty of perjury, to be true and correct, hereby avers and attests as follows:

Page 5 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 6 of 32

17, On March 31, 2021, Harpo-Brown was released from federal detention in action 1:21-CR-
00002 and directly returned to 335 Broad Street, B-3, Augusta, Georgia 30901 after
obtaining voluntary access from INTERMARK whom verbally agreed to unlock Harpo-
Brown’s apartment for Harpo-Brown and the remaining lawful occupants (Zeric Wideman;
Theresa Bell; and Shaquille Bowman) to gain access and resume residency therein after
INTERMARK discovered that INTERMARK had wrongfully evicted Harpo-Brown (and
“all others” prematurely without a summons; a judgment; or a writ against the “all others”),
and disposed of Harpo-Brown’s (and all others’) personal and business property,
prematurely where — with INTERMARK’s full advance knowledge; tacit admission; and
gesture of appeasement - Harpo-Brown was tethered to a federal personal location
monitoring service as a bond condition in the related federal civil action against
INTERMARK (1:20-CV-176);

18. Federal action 1:20-CV-176 is presently stayed pending the outcome of the federal criminal
action 1:20-CR00002 (US v. Harpo-Brown) wherein Harpo-Brown was arrested on a
sealed complaint filed by the FBI following private consultation with Judges Dudley
Bowen, Randy Hall; Brian Epps; Robert McBurney; Asha Jackson; Chris Brasher; Kelly
Lee; Shawn LaGrua; and Danny Craig amongst several other judges);

19, From the moment of Harpo-Brown’s arrest for appearing at the Clerk’s office to file
documents for trial in pending cases, Harpo-Brown was verbally and physically attacked;
beaten; starved, and tortured in multiple jails over a short period of time; denied court
access while a prisoner; and prematurely evicted and dispossessed of personal property and
money without being brought to court for bench (under duress from jury request) trial from
jail despite timely answer and party/witness production request of record;

20. On Monday, April 5, 2021, while Harpo-Brown was absent from the premise running
errands, INTERMARK returmed and forcefully entered into the subject apartment by
surprise; discarded all of Harpo-Brown’s remaining property and criminal/civil case files
into the rear trash dumpster; and changed the locks to prevent Harpo-Brown’s return to
occupy his home;

21. As a result of INTERMARK’s disposal of Harpo-Brown’s said property, the assigned

location monitoring system was lost and had to be replaced by the US Marshal Service;

Page 6 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 7 of 32

22. Because of Harpo-Brown’s evictions, Harpo-Brown is presently homeless; without the
resources to conduct search or secure employment to aid rehousing efforts; is growing
increasingly depressed and distressed; is suffering physical ailments; and is otherwise in a
declining state; and incurring all excessive expenses that is quickly depleting limited
resources;

23. Harpo-Brown has been required to deplete all available limited funds, and is now presently
destitute and in the streets eating at daily soup kitchens while INTERMARK’s guests
wrongfully enjoy the use and comfort of Harpo-Brown’s home, and the Defendants; Clerk;
and Court (Bo Hunter) sleep comfortably at night in their own;

24. On Sunday, May 23, 2021, Harpo-Brown appeared at 335 Broad Street, B-3. Augusta,
Georgia 30901, his residence, to return home after Hunter filed orders (on May 4, 2021)
which vacated the writ of possession issued on March 4, 2021;

25. Harpo-Brown was assisted by a professional locksmith whom attempted to unlock to
unlock the residence door but was estopped when such door was opened by Defendant
Sierra whom advised Harpo-Brown that INTERMARK had hurriedly and curiously issued
Sierra (and Sierra’s roommate, Abbey Beasley) a lease to occupy Harpo-Brown’s residence
and that Sierra and Beasley had moved into such unit on April 20, 2021;

26. Harpo-Brown advised Sierra of the true circumstances of the litigation; encouraged Sierra
to investigate and move; then left to find personal housing to avoid sleeping on the streets
again after paying the locksmith for his locksmith service;

27, On Monday, May 24, 2021, the following day, Hunter, with Sims-Brown’s express written
consent and pre-approval, filed an order into the subject eviction case record which
purports to unlawfully enjoin Harpo-Brown from returning to occupy or visit Harpo-
Brown’s apartment, and to maintain “status quo” until the “retrial” set for June 16, 2021
before the same court that illegally conducted “trial” and issued the subject ex parte
summary default judgments granting alleged unpaid rents and possession of the premise
on March 4, 2012 while Harpo-Brown was in jail and after Hunter had ignored Harpo-
Brown’s filed request for an order to produce a prisoner at trial or for continuance pending
release on bail to allow civilian personal appearance;

28. Hunter’s said injunction order contained no certificate of service showing a valid

residential address for Harpo-Brown to receive service by mail under the circumstance; is

Page 7 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 8 of 32

not encased in a new civil action; and was issued to adversely affect a substantive
constitutional right without prior notice or a hearing; and which action was based upon
facts gleaned by Hunter from illicit extra-judicial sources in an ex parte manner;

29. Hunter, essentially, filed the injunction order on Monday, May 24, 2021 following the
receipt of emergent communications of concern from INTERMARK agents and the
Marshal concerning Harpo-Brown’s attempt on Sunday to re-enter Harpo-Brown’s
apartment to the surprise of the current occupant and which exposed the dilemma in which
such residents have unwaringly become inextricably involved due to the failed attempt of
Hunter; Robert McBurney; Christopher Brasher; Shawn LaGrua; Kelly Ellerbee; Danny
Craig; Christopher Ray; Randy Hall; Dudley Bowen; David Estes; Patricia Green Rhodes;
Karl Knoche; and David Burns to aid INTERMARK by attempting to effect a wrongful
eviction and expedited re-occupation to avoid Harpo-Brown’s return to the subject pending
the final outcome of the litigation;

30. Hunter filed the said injunction order with the consent; knowledge; and full conspiratorial
participation of Judge Carletta Sims-Brown whom has, like Hunter as described above and
within, also taken illegal action, under color of state authority, to deliberately and
maliciously deprive Harpo-Brown of home and personal chattel property without cause or
due process, and to deprive Harpo-Brown of court access to appeal directly; by certiorari;
or by

31. Additionally, the actual presiding judge of record in the matter appears to be Judge Carletta
Sims-Brown (“Judge Sims-Brown”), the most recently appointed Chief Judge, whom has,
on several occasions, intervened to direct or influence Hunter to take or refrain from
specific actions per filing of order concerning Harp-Brown’s eviction, causing Harpo-
Brown to become confused as to the correct presiding judge based on the docket; court
tules; and statutes;

32. It appears from a random review of the record by Harpo-Brown directly, Hunter has, again,
entered into the case assigned to another judge, Le Joi Williamson, without proper transfer
or reassignment of record by judicial order or party consent, and filed and entered an order,
on May 24, 2021 without notice or a chance to be heard, purporting to affect an injunction
against Harpo-Brown from returning to the home in which Harpo-Brown has lawful

possession in the absence of a writ; was illegally removed from possession by a state court

Page 8 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 9 of 32

judge without any lawful jurisdiction secreting known extra-judicial issues requiring
recusal sua sponte;

33. Harpo-Brown absolutely WILL NOT honor such order as the same is void ab initio and
affords nor imposes any legal duty of acknowledgment or respect as the same was
accomplished based upon ex parte communication of disqualified Bo Hunter with the
Clerk; INTERMARK; and INTERMARK’s de facto agent, and Richmond County
Marshal); Judge Sims-Brown; James Blanchard; Daniel J. Craig; and others secretly to
continually harass Harpo-Brown thru a series of illegal Fulton and Richmond County
residential evictions, and false politically-motivated criminal arrests, for the intent of
chilling Harpo-Brown’s right and receipt of actual civil relief and general court access;

34. Unless this Court expeditiously finds (or assists Harpo-Brown in finding) suitable and
comparable temporary or permanent housing for Harpo to reside pending the noticed
hearing set for June 16, 2021 ( 3 weeks away), Harpo-Brown hereby respectfully and
directly advises Hunter and the remaining judges of this Court that Harpo-Brown fully
intends, and will make every manner of necessary physical and legal effort to recover actual
possession of Harpo-Brown’s lawful residence from which a proper legal eviction;
voluntary surrender; proper statutory service of a lawful injunction action by a court of
competent subject-matter or personal jurisdiction has not yet, to date, occurred;

35. In any event of Harpo’s actual effort to recover physical possession of the subject premise,
Harpo implores Hunter and any member of this court to have Harpo-Brown arrested for
contempt and trespass by any version of the police (for any such attempt - past; present; or
future - to return to Harpo-Brown’s lawful residence) so that additional evidence of
criminal judicial fraud can be documented for eventual prosecution and public disclosure;

36. Harpo-Brown has not, until now upon the inadvertent; indirect; and informal surprise
discovery of the subject trial notice, had an opportunity to know that Judge Sims-Brown
was presiding in the matter or to object (based on possible discovery after research of pre-
existing extra-judicial facts warranting recusal) prior to receiving such final order,

37. Harpo never had a prior chance to discover the intent of the court to assign Bo Hunter as
the actual presiding judge in the matter or Harpo-Brown would have timely and sufficiently
objected by proper verified motion upon credible accounts of disqualifying prejudicial

extra-judicial facts involving Bo Hunter;

Page 9 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 10 of 32

38. Per extra-judicial recusal warranting facts: In the matter of Harpo v. Daniel J. Craig, et. al.
(1:20-CV-137), and several other similar cases, Harpo successfully made statutory service
of process on civil suit for damages against several close working colleagues of the same
circuit as Judge Sims-Brown, including Judges Carl Brown.

39. Several of such colleagues are in default in their own court.

40. (Attached hereto and incorporated herein by reference is a true and correct copy of the first
page of the docket of said federal action 1:20-CV-137 as exhibit A);

41. In the underlying eviction case, Judge Craig actively conspired to deny Harpo court access
by refusing to properly accept or administer Harpo’s petition for certiorari per the final
order in the dispossessory case within the time for such appeal to be timely filed.

42. Judge Craig secretly discarded and concealed the dismissal of a civil action submitted to
Judge Craig by Harpo for filing and caused the deadline for such filing to be missed which
occurred;

43. In United States District Court action 1: 20 —- CV — 137, Judge Craig has been named as a
defendant and a certified summons has been issued;

44, Harpo has made successful service upon Judge Craig personally;

45, Harpo’s time to serve additional relevant members of this circuit with the federal action
has not expired;

46. But for such yet necessary service attempts, other relevant members of the court would be
attached formally on suit as defendant(s);

47. (Attached hereto and incorporated herein by reference is a true and correct copy of the
stamp-filed first page of the said federal action as exhibit B);

48. Due to the existence of these said facts of court record, Harpo asserts that an abundance of
pre-existing prejudice exists that would deprive Harpo of fundamental fairness and due
process by the lack of access to a fair and objective judge Harpo cannot receive a fair and
impartial trial before Judge Hunter and respectfully requests recusal;

49, Further, Harpo asserts error and objects to the following:

a. The setting of a trial date without the Court having provided for any of the normal and
usual statutory provisions such as discovery; pretrial scheduling conferences, etc. to

assess and prepare the Court and parties for trial on the issues is error;

Page 10 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 11 of 32

50.

51.

52.

353.

34.
535,

b. Harpo asserts that the Court has erred in prematurely setting the case for trial without,
first, awaiting for the necessary filing and service of a new and distinct complaint by
the Appellant/Defendant with the Clerk of Superior Court rather than the Court
proceed on the basis of the Appellee/Plaintiff’s original transferred complaint as
required by de novo procedure;

c. The Trial Court has erred by failing to permit the affect of statutory service of process;

d. The Trial Court erred by rescinding and revoking the issuance and assignment of a
civil action after payment and acceptance of the full filing fee;

e. The Clerk erred by determining the sufficiency of a document as a pre-condition to
acceptance for filing and service;

f. The Trial Court and Clerk erred by exerting defenses for a party which had not been
presented by the Defendants or Counsel;

g. The Trial Court erred by considering matters outside the pleading without, first,
providing Harpo with advance notice and an opportunity to respond on the record
before filing and entry of sua sponte ex parte summary judgment in favor of absent
defendants.

Per the related direct de novo appeal notice filed in the trial Court, Harpo has not yet filed
or served a new complaint as the secondary prerequisite component to proceeding on the
primary component, the timely notice of appeal, which provided the Court with notice of
the coming appeal but not subject-matter or personal jurisdiction over the case (due to the
respective absence of the filing and service of the complaint);

As such, there is, technically, no case upon which to proceed. (O.C.G.A. § 5 -3-29; Long
v. Greenwood Homes, 285 Ga. 560 (2009);

Harpo objects to a bench trial on the basis that Harpo, in the Magistrate Court, demanded

 

a trial by jury on all triable issues of fact;

Harpo has never waived such constitutional and statutory demand by any act of omission
willfully or intelligently;

Harpo hereby demands a trial by jury on all triable issues;

Harpo objects on the basis that Harpo was party to a lease agreement with INTERMARK,
not INTERMARK’s alleged agents, to wit: William Pruitt or Jake Hayes (so-called
property managers).

Page 11 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 12 of 32

56. Yet, INTERMARK’’s lay agents are being allowed to falsely and surreptitiously represent
a corporation in a court of record in place of a licensed attorney as required by state law;

57. The Clerk has wrongfully altered the appellate record to include new parties whom not
participants or parties in the trial court;

58. Harpo has been effectively rendered homeless illegally by the wrongful facts of this matter
and made to worry about being made sick and remaining bedridden and in fear of
contracting COVID-19;

59. On March 3, 2021, Robert Hunter conducted a trial while Harpo-Brown was an absent
prisoner in Jefferson County whom had timely filed a request to be produced for jury trial
to no avail as Hunter ignored the same request entirely without cause;

60. Between March 4, 2021 and March 22, 2021, Hunter entered several orders against Harpo-
Brown without notice or chance to object on behalf of INTERMARK with support
evidence solely to harass and punish Harpo-Brown as retribution for Harpo-Brown's
complaint against Daniel Craig;

61. Hunter directed Leah Salazar and Vera Butler to harass Harpo-Brown by issuing late notice
of filed orders in order to cause Harpo-Brown to fail to comply with such orders and incur
sanctions for such failure;

62. Hunter directed Salazar and Butler to refuse to accept and file documents presented by
Harpo-Brown for defensive filing of record for trial and Butler and Salazar complied by
refusing to accept Harpo-Brown's pleadings on several occasions before trial;

63. On March 15, 2021, INTERMARK; Pruitt; Hayes; Porter; Lampkin; and Mario all forceful
trespassed into Harpo-Brown's said residence and conducted a summary eviction without
the provision of a lawful writ of possession at 1pm before the lawful time to execute the
writ had matured, and removed and destroyed all of the contents thereof before locking
Harpo-Brown out of such unit by changing the locks;

64, Later, on March 31, 2021, INTERMARK verbally agreed to relinquish possession of such
premise to back to Plaintiff for cause for the recognition of the wrongful said eviction on
March 15, 2021 by leaving the subject apartment unlocked for Harpo-Brown to enter and
occupy such residence;

65. However, on April 5, 2021, without notice or explanation before or after, INTERMARK

suddenly appeared by surprise, during Harpo-Brown’s absence to run errands, and

Page 12 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 13 of 32

66.

67.

68.

69.

70.

forcefully re-entered the premise and changed the residence door locks so as to prevent
Harpo-Brown’s re-entrance again;

INTERMARK, also, on Monday, April 5, 2021, without notice or explanation,
INTERMARK reneged on the said verbal agreement for INTERMARK to voluntarily
relinquish said apartment to Harpo-Brown; entered by force; and discarded all of Harpo-
Brown’s remaining possessions into the trash dumpster in the rear of the property,
including all criminal and civil case files; irreplaceable and lucrative creative business
notes and plans; clothing; luggage; etc. without regard or discrimination, secretly to ensure
permanent destruction;

In executing such writ, INTERMARK failed to file a new dispossessory action, and failed
to file an affidavit of supportive facts to justify execution of the writ based on an alleged
court payment default;

After executing two (2) separate residential evictions of Harpo-Brown as described above,
INTERMARK and the remaining Defendants collectively conspired directly to obstruct
access to Harpo=Brown’s residency by virtue of the said unnoticed surprise injunction
order, filed May 24, 2021, preserving the illegal occupancy of Harpo-Brown’s apartment
by Sierra Doe and Ashley Beasley, two (2) personal female friends of INTERMARK
property managers, William Pruitt and Jake Hayes, whom knowingly and willingly
conspired with the INTERMARK agents to deprive Harpo-Brown of private residency and
access to Harpo-Brown’s apartment so as to assist INTERMARK in maintaining Harpo-
Brown’s homeless pending litigation while INTERMARK; Sierra Doe; and Beasley enjoy
the use and benefit of Harpo-Brown’s stolen personal property and residence following a
state-sanctioned and assisted burglary and eviction;

Each Defendant has enlisted the service of the County Attorney, to wit: Wayne Brown
(“Brown”), to provide and effect personal and official counsel and direction in perpetrating
the subject conspiracy in the facts alleged herein wherein drown willingly and deliberately
did advise and assist intelligently knowing the full breadth and purpose of such scheme;
Wayne Brown, being the county attorney assigned to defend the named government official
defendants herein (and their agents), is the spouse of Defendant Sims-Brown, Magistrate
Court Chief Judge, close associate and bench colleague of Hunter, and circuit and

courthouse colleague of Daniel J. Craig and James G. Blanchard;

Page 13 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 14 of 32

71.

72.

73.

74,

75,

76.

On or about May 25, 2021, Harpo-Brown received a distress call from a relative explaining
that Richmond County Deputy Marshal, to wit: Donyell Porter (“Porter”), appeared and
entered onto such relative’s private property without a warrant or order of execution, at
such address that is not Harpo-Brown’s noticed address of record, for the purpose of
locating Harpo-Brown to purportedly affect non-statutory service of the subject injunction
order wherein Porter interrogated a minor absent parental knowledge or consent;

Porter was advised by such minor that Harpo-Brown does not reside therein before Porter
left in a foul and disturbed mood after beginning a verbal altercation with the minor;
Porter knew or should have known that Porter had no right to enter onto the premise seeking
Harpo-Brown, but did so anyway, as Porter held no service certificate from the court or
clerk, nor a warrant of any kind per Harpo-Brown but was attempting to execute an illegal
injunction based on Porter’s personal communications with INTERMARK and Hunter ex
parte absent Harpo-Brown;

Porter is the same Deputy Marshal whom, on March 15, 2021, knowingly and willingly
entered Harpo-Brown’s subject residence by force, without a lawful judicial writ or warrant
at that time, before the time provided in any writ or order, for the primary purpose of
retribution and harassment of Harpo-Brown for claims against a certain supervising deputy
Marshal in federal action 1:20-CV-137 wherein Porter, with Marshal Ramone Lampkin
direction; knowledge; and consent, did steal and destroy Harpo-Brown’s legal papers;
personal property; business property; and property being held for others;

Porter, along with the remaining Defendants, conspired to, and did accomplish, the eviction
of several unserved occupants, including Zeric Wideman; Theresa Bell; and Shaquille
Bowman whom never had their chance in court before or since eviction;

At all times relevant, Ramone Lampkin has been directly and proximately covertly
involved, with the remaining Defendants. in the planning and execution of the illegal
trespass and eviction of Harpo-Brown from the subject residence by virtue of forced entry
and removal of Harpo-Brown; Harpo-Brown’s guests; and all property with allowance of
recovery of such property from INTERMARK before INTERMARK and remaining to
possession and control of such property from Harpo-Brown in order to stake new claims

to the same for themselves as personal property;

Page 24 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 15 of 32

77,

78.

79.

80.

81.

82.

83.

On March 31, 2021, Salazar and Butler both initially refused to accept and file a notice of
appeal from the March 4, 2021 final order, but relented after much consternation and the
appearance of the Marshal to assist;

Since the filing of Harpo-Brown’s timely notice of appeal from the March 4, 2021 final
order, Butler and Salazar has willfully and intently acted to obstruct Harpo-Brown’s access
to appeal the March 4, 2021 order by continuously refusing to decide Harpo-Brown’s
motion/request for filing of the statutory appeal cost bill to allow satisfaction of such cost
bill to permit the transfer of the record to the proper appellate court;

Vera Butler and Leah Salazar have refused to submit the appeal cost bill in excess of the
period provided for such production by the clerk to a party after valid discernible requests
causing Harpo-Brown’s appeal and prospect of relief to become stalled without lawful
cause of process;

In order to harass Harpo-Brown under color of state authority without cause, Butler and
Salazar developed the regular habit of needlessly summoning courthouse security and
requesting that such security expel Harpo-Brown from the courthouse arbitrarily
indefinitely based upon Butler and Salazar’s unsubstantiated claims of Harpo-Brown’s
contumacious behaviour toward the clerks which, on at least one occasion recently, caused
Harpo-Brown to be ejected from the clerk’s office for no reason while attempting to file
documents in pending cases involving Harpo-Brown before incurrence of judgment;

Each of theses said Defendants knowingly and willfully conspired collectively to
wrongfully evict Harpo-Brown; steal evidence supporting several pending expensive suits;
and to affect the expedited unlawful occupation by new “tenants;”

The occurrence of these facts has caused a tremendous and overwhelming incurrence of
physical; mental; and emotional distress; anxiety; and injury requiring medical treatment
and therapy, as well as imposing excessively expensive additional unaffordable expenses
leading to destitution of Harpo-Brown;

The same said facts have directly and proximately caused a severe rupture and loss of
significant and longstanding business and personal relations between Harpo-Brown and
several persons and entities deemed actually or potentially important; lucrative; and
otherwise distinctly and uniquely beneficial with whom Harpo-Brown previously enjoyed

positive relations and in which such relations cannot now likely recover;

Page 15 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 16 of 32

84.

85.

86.

87.

Harpo hereby asserts that, pursuant to an agreement inferred by INTERMARK ‘s action in
trespassing and stealing from Harpo-Brown as described above, and by virtue of a direct
verbal consent by phone and in-person, INTERMARK and INTERMARK’ s guests (to wit:
Sierra DOE and Abbey Beasley) have agreed to pay and satisfy all relief requested, and
vacate the premise within ten (10) days from the filing of this document, such fact which
shall be authenticated in the event INTERMARK or such guests should fail to or deficiently
appear for trial, or fail to timely answer a properly filed and served complaint in any other
competent court wherein such is requested as damages;

Harpo asserts that, in the event INTERMARK fails to timely and properly object to this
action, or fail to timely answer any new state or federal civil action, INTERMARK shall
be deemed to have consented to the grant from this Court (or any court of proper
jurisdiction) of the full relief requested in federal civil action 1:20-CV-176 without
exception or reserve, forthwith, with an additional monetary award for restitution of
destroyed personal chattel and intellectual property in the amount of one hundred and fifty
million dollars ($150,000,000.00) and supreme title and deed to all real; intellectual;
chattel; and monetary property owned in Georgia; South Carolina; and North Carolina to
date since January 11, 2021, with all litigation expenses; court costs; pre and post judgment
interest until satisfaction;

INTERMARK hereby agrees that, in the event of an untimely or no answer by
INTERMARK, INTERMARK shall agree and consent that such default shall, at the very
moment of the actual occurrence in real time on the record, shall, in fact, constitute, in and
of itself, the execution of a de facto quit claim deed thereby executing complete and total
transfer of all interests owned and held by INTERMARK in such property to Wihly Harpo-
Brown, in that moment, and that Harpo-Brown shall be entitled as a matter of right to create
and file, unilaterally, a new and distinct quit-claim deed showing transfer from
INTERMARK to Harpo-Brown by any means necessary without the participation of any
agent of INTERMARK and without the need to obtain or affect a court judgment or decree,
which deed and title shall qualify to be filed with the proper clerk of court as a substitute
as may otherwise be required by law;

Harpo-Brown hereby asserts and avers that the Defendants have each consented and agreed

to accept personal service at the Defendants place of employment via procedure normally

Page 16 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 17 of 32

88.

89.

90.

91.

92.

used for official capacity service and that all statutory provisions regarding personal service
shall be satisfied by virtue of proper statutory service upon each Defendant in their
respective official capacities;

Harpo-Brown hereby asserts and avers that the Defendants have each consented and agreed
to waive all rights and privileges and benefits to, and shall forever be debarred from, filing
any appeal; collateral attack; or bankruptcy action against any judgment in favor of Harpo-
Brown, and that all real; chattel; monetary; and intellectual personal and business property
be attached to this action toward satisfaction of any judgment, and that the fact of the
procedural state of default shall, in and of itself at the moment of factual occurrence,
constitute a de facto admission and agreement that such fact shall, in fact, affect a virtual
quit claim transfer of the deed and supreme title to all said property entirely and completely
to Harpo-Brown even before, and without the need to wait upon, the filing of an express
written and published proclamation of official court judgment, but ultimately properly
respecting and seeking the objective rule of law;

Each remaining Defendant besides INTERMARK also agrees and consents irrevocably, in
the event of default, to settle the matter within ten (10) days of such default by remitting
the full relief requested to Harpo=Brown without exception or, in the event that no such
judgment is timely satisfied, be required to pay such monetary relief at the increased rate
of 100% each ten (10) days thereafter accruing until full satisfaction thereof, and that such
Defendants waive all rights to a trial on damages; appeal; collateral attack; bankruptcy, or
any other relief from such judgment;

Defendants, Hunter; Sims-Brown; Porter; Salazar; and Butler, each agree and consent to
pay the full relief requested in the amount of one million dollars ($1,000,000.00) and other
relief requested, and accept and consent to a waiver of trial on damages; direct appeal;
collateral attack; bankruptcy; or other legal action to find relief from judgment;
Defendants, Pruitt and Hayes each separately and distinctly agree and consent to pay the
full relief requested in the amount of two million dollars ($2,000,000.00) and other relief
requested; and accept and consent to a waiver of trial on damages; direct appeal; collateral
attack; bankruptcy; or other legal action to find relief from judgment.

Defendants, Storey and Mario, each agree and consent to pay the full relief requested in

the amount of one million dollars ($1,000,000.00) and other relief requested, and accept

Page 17 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 18 of 32

93.

and consent to a waiver of trial on damages; direct appeal; collateral attack; bankruptcy; or
other legal action to find relief from judgment.

Defendants, Sierra Doe and Abbey Beasley, each agree and consent to pay the full relief
requested in the amount of one million dollars ($1,000,000.00) and other relief requested,
and accept and consent to a waiver of trial on damages; direct appeal; collateral attack;

bankruptcy; or other legal action to find relief from judgment;

94. INTERMARK hereby agrees and consent to reimburse Harpo-Brown and each said

95.

occupant of said premise for lost; stolen; and damaged property in the following amount
not later July 5, 2021 or pay treble damages in such amount not later than July 15, 2021 or
become subject to the latter, both, by independent levy and judicial judgment and levy,
and that any agent assigned to contest such judgment or levy shall likewise become

attached and liable as the principle for such debt on suit without objection:

a. Wihly Harpo-Brown - $25,000,000.00
b. Zeric Wideman - $ 5,000,000.00
c. Theresa Bell - $ 5,000,000.00

d. Shaquille Bowman -$ 5,000,000.00
INTERMARK hereby agrees and consent to reimburse Harpo-Brown for lost; stolen; and
damaged property by agreeing that on July 4, 2021the deed and supreme title to
BROADWAY APARTMENTS (335 Broad Street, Augusta, Ga. 30901; COBB HOUSE
APARTMENT (1001 Greene Street, Augusta, Ga. 30901); WOODCREST (1811 Sibley
road, Augusta, Ga. 30908); WOODKNOLL(1000 Patriots Way, Augusta, Ga. 30907); and
the RESIDENCES AT RIVERWATCH (205 River Place Drive, Augusta, Georgia 30909)
shall be transferred automatically by virtue of a virtual quit claim deed (operating on the
actual real time fact of default of the complaint or failure to object on motion not later than
June 15, 2021) and, in any event whereof INTERMARK has not fully and voluntarily
relinquished actual practical control or vacated the premise in lieu of Harpo=Brown’s
direct assumption of management, INTERMARK shall pay additional treble damages in
such amount not later than July 15, 2021 (or become subject to the additional sanctions)
by, both, independent levy and judicial judgment and levy, and that any agent assigned to

contest such judgment or levy shall likewise become attached as the principal,

Page 18 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 19 of 32

96. INTERMARK has been a tenant-at-sufferance under Harpo-Brown since January 11, 2021,
pursuant to INTERMARK’s default procedural status in federal civil action 1:20-CV-176
(Harpo v. INTERMARK, et. al,) while conducting evictions and collecting rent from other
tenants of the various properties , including Broadway, while knowing that INTERMARK
no longer owns such properties; that Harpo-Brown owns such properties; and that all rent
collected at the Augusta/Richmond County properties are due to Harpo-Brown rather than
INTERMARK;

97. Since January 11, 2021, INTERMARK has wrongfully collected and withheld
approximately $5,000,000.00 in rent which has not been remitted to Harpo-Brown and to
which Harpo-Brown is lawfully entitled based upon the rental rates charged to such tenants
by INTERMARK;

98. INTERMARK hereby agrees and consents to relinquish all real; chattel; and monetary
(bank accounts) property within the states of South Carolina; North Carolina; Virginia; and
Tennessee to Harpo-Brown, forthwith, as subject to the same conditions asserted in
grounds 94 and 95 above;

99. Proper ante litem notice, and all prerequisites to bringing this action, are satisfied;

100. Jury trial demanded;

101. Defendants are hereby sued in their personal and official capacities;

IV. Statement of Claims

A. Defendants: INTERMARK; Pruitt: Hayes: Storey; and Mario
(breach of contract; slander; libel; wrongful constructive eviction; wrongful

attempted constructive eviction; wrongful actual eviction; conversion and theft of
personal property; burglary; robbery; fraud; conspiracy to wrongfully evict;
bribery)

99. Plaintiff hereby references each and every former ground of fact shown above and within

facts in support of the claims below;

102. INTERMARK, based upon the above said facts, without cause, executed a

wrongful eviction after multiple attempts outside of proper normal established legal

Page 19 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 20 of 32

process while knowing no debt or unpaid rent existed and that INTERMARK was not
entitled to money or possession by judgment;

103. INTERMARK’s wrongful actions did, directly and proximately, caused Plaintiff's
grievous injuries, such injuries from which Plaintiff has yet to recover and that would not
have occurred but for the said wrongful deliberate and willful actions of these Defendants;

104. Plaintiff is entitled to relief from INTERMARK for these wrongful acts alleged and

shown above and within;

B. Defendants: Hunter; Sims-Brown; Brown: Lampkin; Porter; Salazar; and Butler

(slander; libel; wrongful constructive eviction; wrongful attempted constructive
eviction; wrongful actual eviction; conspiracy to conversion and theft of personal
property; conspiracy to commit burglary; conspiracy to commit robbery; fraud;
conspiracy to commit fraud; conspiracy to wrongfully evict; bribery; constructive
and actual denial of substantive and procedural court access)

105, Plaintiff hereby references each and every former ground of fact shown above and
within facts in support of the claims below;

106. Defendants, each, severally and collectively, based upon the above said facts,
without cause, executed a wrongful eviction after multiple attempts outside of proper
normal established legal process while knowing no debt or unpaid rent existed and that
INTERMARK nor INTERMARK’s agents were not entitled to money or possession by
judgment; and that Harpo=Brown was entitled to recusal; notice and hearing; and
consideration of filings; and access to file and appear in court, before any official action
but ignored such rights to effect an illegal eviction under color of state authority as
retribution in disguise

107. Defendants wrongful actions did, directly and proximately, caused Plaintiff's
grievous injuries, such injuries from which Plaintiff has yet to recover and that would not
have occurred but for the said wrongful deliberate and willful actions of these Defendants;

108. Plaintiff is entitled to relief from the Defendants for these wrongful acts alleged and

shown above and within;

C. Defendants: Sierra Doe: Abbey Beasley

Page 20 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 21 of 32

( criminal trespass; conspiracy to conversion and theft of personal property;
conspiracy to commit burglary; conspiracy to commit robbery; fraud; conspiracy to
commit fraud; conspiracy to wrongfully evict; bribery)

109. Plaintiff hereby references each and every former ground of fact shown above and
within facts in support of the claims below;

110. Defendants, each, severally and collectively, based upon the above said facts,
without cause, conspired with INTERMARK and the remaining Defendants to wrongfully
enter and occupy Harpo-Brown’s subject apartment so as to assist INTERMARK in
obstructing Harpo-Brown’s return home following INTERMARK’s second wrongful
eviction occurring on Monday, April 15, 2021 after multiple attempts outside of proper
normal established legal process while knowing no debt or unpaid rent existed and that
INTERMARK nor INTERMARK’s agents were not entitled to money or possession by
judgment; and that Harpo=Brown was entitled to recusal; notice and hearing; and
consideration of filings; and access to file and appear in court, before any official action
but ignored such rights to effect an illegal eviction under color of state authority as
retribution in disguise

111, Defendants wrongful actions did, directly and proximately, caused Plaintiff s
grievous injuries, such injuries from which Plaintiff has yet to recover and that would not
have occurred but for the said wrongful deliberate and willful actions of these Defendants;

112. Plaintiff is entitled to relief from the Defendants for these wrongful acts alleged and
shown above and within;

113. Attached hereto and incorporated herein as Exhibits _ thru_are true and correct
documents that tend to directly illustrate proof of the issues presented in Plaintiffs claims

above.

V. Relief

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
granting leave to pursue Certiorari in the Superior Court of Richmond County and a future date
for Jury Trial on all triable issues of fact;

Page 21 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 22 of 32

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
granting civil contempt damages in the Superior Court of Richmond County and a future date for
Jury Trial on all triable issues of fact;

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
granting the set aside and vacation of all prior purported judicial orders filed of record in the matter
to date in the Superior and Magistrate Courts of Richmond County for lack of all competent
jurisdiction;

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
directing the mandatory recusal, for cause, of Robert Hunter; Carletta Sims-Brown; and James G.
Blanchard, and all other disqualified judges and attorneys of the various courts of Richmond
County, and the set aside and vacation of all purported judicial orders of record filed by the same

said to date in the Superior and Magistrate Courts of Richmond County;

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
granting immediate reimbursement from INTERMARK of all out-of-pocket per diem expenses
incurred AND requiring INTERMARK to instantly provide comparable premium housing in the
downtown historic district for Harpo to privately reside pending the final outcome of the matter as
a direct and proximate result of the subject wrongful eviction and property theft of record in the
matter to date in the Superior and Magistrate Courts of Richmond County;

Whereas, for the reasons foregoing and within, Harpo hereby moves this Court for an order of
granting Harpo=Brown a writ of possession against INTERMARK MANAGEMENT
CORPORATION (per the entire property); Sierra DOE (per unit B-3 only); Abbey Beasley (per
unit B-3 only); and Jake T. Hayes (per the entire property) per BROADWAY APARTMENTS
located at 335 Broad Street, Augusta. Georgia 30901 filed of record in the matter to date in the
Superior and Magistrate Courts of Richmond County;

Whereas, for the reasons foregoing, Harpo-Brown prays and moves this Court for the following

additional relief:

1. That the Defendants be served and required to answer this Complaint according to law;

Page 22 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 23 of 32

2. That a public trial by jury on all triable issues of fact and damages be had at the soonest
date possible from this date before this Court;

3. That any auction or sale or theft of the Plaintiff's said housed property executed and
completed unlawfully premature to the final disposition in this matter shall be vacated;
invalidated; and judicially noticed as null and void ab initio as against Plaintiff, and all
such property damaged; destroyed; converted; or removed be reimbursed for actual
costs, forthwith, independently of damages assessed thereto;

4. That a declaratory judgment shall issue thereby declaring:

(1) Whether the, under the facts alleged or otherwise presented
in Court constitutes a violation of the subject lease
agreement of company policy, absent any waiver of such
policy by any act or omission of INTERMARK, warranting
(summary) eviction under the provision of such contract or
state law?;

(2) Whether the Defendants, collectively and severally, have
violated the Plaintiff's contractual; legal; or constitutional
rights as alleged in this Complaint?;

(3) Whether INTERMARK properly served all necessary
parties to the subject contract or actually occupying the
premise with prior notice of the suit by summons as required

by contract and state law?;

Page 23 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 24 of 32

(4) Whether INTERMARK negligently disrupted Plaintiff's
reasonable access to the subject apartment Unit on or before
March 16, 20217;

(5) Whether PUBLIC STORAGE negligently caused the loss
and destruction of Plaintiff's personal property due to the
lack of maintenance of security surveillance or lack of
installation of perimeter gates of the subject unit as promised
and contracted?;

(6) Whether INTERMARK negligently and deliberately caused
the loss and destruction of Plaintiff's personal property due
to the trespass and premature eviction based on nonpayment
of rent of the subject unit?;

(7) Whether PUBLIC STORAGE is responsible for loss and
destruction of Plaintiff's said stored property?

(8) Whether INTERMARK and the remaining defendants owe
the Plaintiff a refund of any portion of the funds paid as rent
and other fees under the theory of diminished value of the
services rendered at contract based on the said wrongful acts
and omissions of the Defendants and the adverse effects such
wrongful acts and omissions have had on the Plaintiff and

Plaintiff's said property?;

Page 24 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 25 of 32

(9) Whether INTERMARK is legally and contractually entitled
to proceed with the subject state court dispossessory against
Harpo-Brown after wrongful eviction and loss of title/deed?

(10) Whether Pruitt and Hayes are authorized, by law or
the subject contract, to:

(a) Possession and secretly carry a firearm on the
subject premise as personal protection during
normal business hours?;

(b) Use a personal firearm against a customer on the
subject premise during normal business hours?;

(c) Solicit and contract for new persons to acquire and
possess Harpo-Brown’s apartment pending the
subject state-court dispossessory litigation absent a
writ of possession?

(d) Authorized to use profanity and threats of physical
violence toward customers to resolve conflicts?:

(e) Authorized to summarily evict a customer or tenant
based upon unverified non-objectively witnessed
allegations summarily without sufficient prior
notice or process?;

105.Whether a non-lease-holding occupant of a storage space is entitled

to eviction procedure for eviction under state law?;

Page 25 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 26 of 32

106.Whether an occupant is entitled to recover possession of the
premise where an unauthorized eviction occurs under state law?;

107.Whether subsequent forceful repossession of the subject premise
after an unlawful eviction constitutes trespass to authorize an arrest
of the occupant upon complaint of the landlord under state law?;

108.Whether law enforcement is obligated to treat an alleged intruder in
the manner directed by the wrongful detainer statutes or may an
occupant be summarily ejected at will instantly under state law?

109.Whether Defendant INTERMARK and the remaining Defendants
violated Plaintiff's right of occupancy and due process of law
concerning the events March 4; March 12, March 22; May 19; and
May 24, 2021 as described above under state law?

110.Whether the Magistrate Court, a court not of record, enjoyed
jurisdiction and was authorized to enjoin Harpo-Brown from
returning home to real property as an owner by virtue of the order
filed May 24, 2021 without notice or hearing outside of a pending
civil action without monetary jurisdictional limits;

111.Whether state law enforcement may, under state law, summarily
eject an alleged residential “squatter” after three (3) days of
constant consensual habitation without following the state unlawful

detainer or dispossessory statutes for eviction?

Page 26 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 27 of 32

5. That Plaintiff be awarded actual/compensatory damages in the amount of damages of

$5,000,000.00 against each and every individual official Defendant separately for the
wrongful intentional and malicious acts alleged;

. Plaintiff be awarded actual/compensatory damages in the amount of $150,000,000.00
against the Defendant INTERMARK for the wrongful intentional and malicious acts
alleged, and supreme title and deed to all real; intellectual; chattel; and monetary
property owned by within the states of Georgia; South Carolina; Tennessee; North
Carolina; and Virginia without exception; and that such property shall, upon the very
moment of a procedural default by INTERMARK, be deemed transferred and granted
to Harpo-Brown in full without encumbrance, by virtue of a de facto quit claim deed,
such deed which may be created; verified; memorialized; and executed with full legal
force by THarpo-Brown without any necessary participation or consent of
INTERMARK or the courts when two or more objective witnesses may formally
certify such relevant facts as proof, and that INTERMARK shall waive all rights to
appeal; contest; collaterally attack; file for bankruptcy; or take any action against such
judgment, deed, or title; such property to include especially 335 Broad Street, Augusta
Georgia (Broadway Apartments) which INTERMARK hereby agrees to relinquish and
fully vacate to Harpo-Brown before or on July 5, 2021 in lieu of additional damages
and incurring a writ of possession for eviction;

. That Plaintiff be awarded punitive damages in the amount of $1,000,000,000.00 (one
billion) against Defendant INTERMARK for the wrongful intentional and malicious

acts alleged above and within;

Page 27 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 28 of 32

8. That Plaintiff be awarded compensatory damages in the amount of $5,000,000.00
(five million) against each Defendant, severally: Hunter; Lampkin; and Porter, for the
wrongful intentional and malicious acts alleged;

9. That Plaintiff be awarded punitive damages in the amount of $30,000,000.00 (thirty
million) against each Defendant, severally: Hunter; Lampkin; and Porter, for the
wrongful intentional and malicious acts alleged;

10. That Plaintiff be awarded compensatory damages in the amount of $5,000,000.00
(five million) against each Defendant, severally: Sims-Brown; Brown; Salazar; and
Butler for the wrongful intentional and malicious acts alleged;

11. That Plaintiff be awarded punitive damages in the amount of $10,000,000.00 (ten
million) against Defendants, severally: Sims-Brown; Brown; Salazar; and Butler, for
the wrongful intentional and malicious acts alleged;

12. That each Defendants’ several and individual personal and professional assets be
attached to this action toward satisfaction of any prospective judgment in favor of
Plaintiff in this action, including all actual real and virtual real and intellectual
business and personal property; monetary/financial accounts; stocks; bonds; insurance
policies and all assets of the insurance provider; vehicles; and any other relevant
assets;

13. That, after a hearing INTERMARK be enjoined from conducting any future evictions
except through the services of a licensed attorney or executing the re-renting of the
Plaintiff's said residence; be required to immediately reimburse Plaintiff for all

discarded property and expenses of substitute housing since March 15, 2021;

Page 28 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 29 of 32

14, That Defendants, upon default, hereby shall be deemed and consented to have waived
all rights to a trial on damages and, further, hereby agrees to accept and pay the full
amount of damages requested in the complaint without fail or appeal or bankruptcy;

15. That each of these Defendants, severally and individually, upon default, hereby
agrees; consents; and agrees to be deemed and consented to have waived and quieted
all rights to the Defendants’ respective real property titles as subject to judgment and
levy by virtue of an admission to submit to a quit claim deed and instant factual
involuntary title transfer, especially concerning INTERMARK as per BROADWAY
APARTMENTS; COBB HOUSE APARTMENTS; RESIDENCES AT
RIVERWATCH; WOODCREST; and WOODKNOLL APARTMENTS which shall
be completely transferred and deeded to the Plaintiff without intervention of a special
master or jury or judge a trial without fail; appeal; collateral attack; trial on damages
from default; or bankruptcy action to relieve judgment;

16. That INTERMARK shall be required to remit to Harpo-Brown , on or before July 31,
2021, all of the monthly rents collected from each said Richmond County property
based owned by INTERMARK (as described in and subject to judgment in federal
civil action 1:20-CV-176), as collected from the moment of default on January 11,
2021 to date, without fail in full with acquired interest from escrowed holdings;

17. That failure of Defendants to contest personal service upon initial answer, or
procedural default, shall constitute a waiver of personal service and imposition of a
duty to timely answer the complaint;

18. That grants the Plaintiff actual reimbursement costs for theft and destruction of

residential property during wrongful eviction in the amount described above;

Page 29 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 30 of 32

19. For an order granting injunctive relief preventing INTERMARK; INTERMARK’s
agent, customers, and co-horts from entering or occupying the subject apartment B-3
at 335 Broad Street, Augusta, Georgia or leasing such unit to or permitting any other
uperson or entity than Harpo-Brown to occupy such apartment pending the final
outcome of this litigation;

20. For an order directing INTERMARK; Sierra Doe; Abbey Beasley, and all other
unauthorized occupants thereof not personally associated with Harpo-Brown to
vacate such apartment and relinquish the same to Harpo-Brown, forthwith

21. For a writ of mandamus requiring the official state Defendants to vacate and set aside
all judicial orders filed in violation of the duty to recuse or other procedural
prerequisites not satisfied before entry and execution of judgment or state action; for
a writ requiring Defendants Salazar and Butler to produce; file; and issue a cost bill to
Harpo concerning the timely filed notice of appeal on March 29 and 31, 2021,
respectively;

22. That the Plaintiff shall have leave to amend this Complaint;

23. For an order granting leave to remove this action to the United States District Court
for trial process for cause official state-sanctioned racial discrimination; denial of
court access and equal protection of the laws; and political retribution for publication
and prosecution of pervasive and grievous official state-sanctioned institutional
malfeasance under color of law denting substantive personal constitutional rights;

24. For pre and post-judgment interest;

25. For Court costs and fees;

26. For Attomey/paralegal fees

Page 30 of 32
. Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 31 of 32

27. For such further relief deemed just-and proper by this Court.
This 2™ day of June 2021.

Wihly Harpo-Brown (Yy
2427 Ridge road

Augusta, Georgia 30906
harpoparalegal@gmail.com

, Wihly Harpo-Brown.

Respectfully Submitted and Filed,

This 2 day of June 2021. —/s/ __, Wihly Harpo-Brown, Appellant
2427 ridge Road
Augusta, Georgia 30906
harpoparalegal@gmail.com

NOTARY VERIFICATION
CAME BEFORE ME, an officer duly authorized to witness signatures and administer oaths, was
the Affiant. Wihly Harpo=Brown, whom, after first being duly sworn, did aver and testify that the
above and within is true; correct; and based upon his direct personal knowledge, and did subscribe
his original signature hereto in certification hereof. Witness.

This 2" day of May 2021. Notary (Seal).

 

Page 31 of 32
Case 1:21-cv-00087-JRH-BWC Document1 Filed 06/02/21 Page 32 of 32

CERTIFICATE OF SERVICE

I, Wihly Harpo-Brown, hereby certify that, being sui juris and competent to testify as to this matter
and serve papers herein, I have, on this day, duly served the Defendants, specifically HONEKEY
INN, with a notice or copy of this MOTION FOR RECUSAL AND CONTINUANCE
(CONSOLIDATED) by placing the same in an envelope into the U.S.P.S regular mail, with proper

and sufficient postage and packaging to ensure delivery, properly addressed as follows:

1. INTERMARK C/O
INCORP SERVICES
9040 ROSWELL ROAD, SUITE 500
Atlanta, Georgia 30350
INTERMARK
1811 SIBLEY ROAD
AUGUSTA, GEORGIA 30908

 

£
x
Me

This 2nd day of June 2021. /s/ Wihly Harpo-Brown, Petitioner/Plaintiff

 

Page 32 of 32
